DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species E where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with an image obtained by the apparatus in the reply filed on August 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is further noted that claims 1-19, 26-27, 30, 41 and 44-45 have been cancelled.  Claims 20-25, 28-29, 31-40, 42-43 and 46-48 are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/535,721, filed on June 14, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a calculation processing portion configured to process an output signal from the detector, to thereby acquire a tomographic image of the object to be inspected;” in claim 20;
“a determination portion configured to determine whether or not an optical member changing a field angle is inserted between the scanner and the object to be inspected;” in claim 20;
“a switching unit configured to switch if the optical member for changing the field angle is inserted, a value of at least one parameter of a scanning parameter of the scanner, an imaging parameter of imaging the tomographic image, and an area parameter of an acquiring area of the tomographic image” in claim 20;
“the switching unit is further configured to switch the optical path length difference if the optical member for changing the field angle is inserted” in claim 21;
“the switching unit is further configured to switch a value of a display control parameter, which is used when the tomographic image is displayed by the display control unit, if the presence or absence of the optical member for changing the field angle is inserted” in claim 22;
“the switching unit is further configured to switch a number of sampling of the interference light if the optical member for changing the field angle is inserted” in claim 23;
“the switching unit is further configured to switch a gain of an output signal from the detector if the optical member for changing the field angle is inserted” in claim 24;
“the switching unit is further configured to switch a threshold value, which is used to distinguish a boundary between a plurality of layers included in the tomographic image when the tomographic image is subjected to analysis processing, between both end portions and a central portion if the optical member for changing the field angle is inserted” in claim 25;
“a number-of-layers determination unit configured to determine a number of layers of a plurality of tomographic images to be superimposed on each other in each of a plurality of imaging positions so as to reduce a difference in luminance among the plurality of imaging positions in a depth direction of the tomographic image based on an optical characteristic of the optical member for changing the field angle” in claim 28;
“a correction unit configured to correct a distortion of the tomographic image based on an optical characteristic of the optical member for changing the field angle and an optical characteristic of a cornea of the eye to be inspected” in claim 29;
“a calculation processing portion configured to process an output signal from the detector, to thereby acquire a tomographic image of the object to be inspected” in claim 34;
“determining whether or not an optical member for changing the field angle is inserted between the scanner and the object to be inspected; and switching if the optical member for changing the field angle is inserted, a value of at least one of a scanning parameter of the scanner, an imaging parameter of imaging the tomographic image, and an area parameter of an acquiring area of the tomographic image” in claim 34;
“a calculation processing portion configured to process an output signal from the detector, to thereby acquire a tomographic image of the eye to be inspected;” in claim 36;
“a determination portion configured to determine whether or not the optical member is inserted between the scanner and the eye to be inspected,” in claim 36;
“a switching portion configured to switch a value of at least one parameter of a scanning parameter of the scanner, an imaging parameter of imaging the tomographic image, and an area parameter of acquiring area of the tomographic image” in claim 36;
“the switching unit is further configured to switch the scanning speed when the optical member for changing the field angle is inserted” in claim 37;
“the switching unit is further configured to decrease the scanning speed, when the optical member for changing the field angle is inserted” in claim 38;
“the switching unit is further configured to switch the scanning interval when the optical member for changing the field angle is inserted” in claim 39;
“the switching unit is further configured to decrease the scanning interval, when the optical member for changing the field angle is inserted” in claim 40;
“any of the following conditions are satisfied: (1) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with presence or absence of ghost in an image; (2) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with a signal intensity distribution; (3) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with calculation of a macula papilla distance; (4) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with an image obtained by the apparatus; (5) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with whether reflected light has been received by the apparatus; and (6) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with a comparison between two images” in claim 42;
“any of the following conditions are satisfied: (1) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with presence or absence of ghost in an image; (2) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with a signal intensity distribution; (3) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with calculation of a macula papilla distance; (4) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with an optical detection; (5) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with an image obtained by the apparatus; (6) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with whether reflected light has been received by the apparatus; (7) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with a comparison between two images; (8) the apparatus is configured to determine the insertion of the optical member for changing the field angle in accordance with input, into a graphical user interface, by a user” in claim 43;
“the switching unit is configured to switch the scale when the optical member for changing the field angle is inserted” in claim 46;
“the switching unit is configured to switch a value of the dispersion compensation parameter when the optical member for changing the field angle is inserted” in claim 47; and
“the calculation processing portion is configured to process the output signal from the detector so as to decrease a difference between a dispersion of a measurement optical path of the measuring light and a dispersion of a reference optical path of the reference light by using the switched value of the dispersion compensation parameter” in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-25, 28-29, 31-33, 36-40, 42-43 and 46-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20 the circuit or processor are configured to action 2 is to determine if an optical member is present in a particular position.  It is unclear if said optical member is a required element part of the apparatus or not.  In light of the specification it is not a required part of the apparatus.  Indeed claim 32 (dependent on 20) defines the optical element stating: “wherein the optical member for changing the field angle comprises any one of eyeglasses, a contact lens, and an adapter lens mounted on the optical tomographic imaging apparatus.”  For purposes of examination the examiner will interpret that an optical member for changing the field angle is not required.
Claims 21-25, 28-29, 31-33, 37-40, 42-43 and 46-48 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 20 and therefore have the same deficiencies.
Regarding claim 22 “the switching unit is further configured to switch a value of a display control parameter, which is used when the tomographic image is displayed by the display control unit, if the presence or absence of the optical member for changing the field angle is inserted” particularly “if the presence or absence of the optical member … is inserted” has clarity issues.  It is unclear if the display is indicating (1) the presence or absence of the optical member and if the optical member is inserted in the optical path or if the display is indicating (2) the presence or absence of the optical member in the optical path (assumed).  For purposes of examination the examiner will use “the switching unit is further configured to switch a value of a display control parameter, which is used when the tomographic image is displayed by the display control unit, if or not inserted between the scanner and the object to be inspected.”
Regarding claim 28 “further comprising a number-of-layers determination unit configured to determine a number of layers of a plurality of tomographic images to be superimposed on each other in each of a plurality of imaging positions so as to reduce a difference in luminance among the plurality of imaging positions in a depth direction of the tomographic image based on an optical characteristic of the optical member for changing the field angle” has clarity issues.  As set forth above said optical member is not interpreted to be a required element/part of the apparatus.  It is unclear if the determination unit determines a number of layers only if said optical member is present or if the determination unit determines a number of layers in all cases (assumed) or if the determination unit is not required if said optical member is not present.  For purposes of examination the examiner will use “further comprising a number-of-layers determination unit configured to determine a number of layers of a plurality of tomographic images to be superimposed on each other in each of a plurality of imaging positions so as to reduce a difference in luminance among the plurality of imaging positions in a depth direction of the tomographic image based on an optical characteristic of the optical member for changing the field angle being present or absent between the scanner and the object to be inspected.”
Regarding claim 29 “a correction unit configured to correct a distortion of the tomographic image based on an optical characteristic of the optical member for changing the field angle and an optical characteristic of a cornea of the eye to be inspected” has clarity issues.  As set forth above said optical member is not interpreted to be a required element/part of the apparatus.  It is unclear if correction is only made when said optical member is present or if correction based on optical characteristic of a cornea is not calculated when said optical member is not present or if the correction is calculated regardless of the presence of said optical member present or absent between the scanner and said cornea (assumed).  For purposes of examination the examiner will use “a correction unit configured to correct a distortion of the tomographic image based on an optical characteristic of the optical member for changing the field angle and/or an optical characteristic of a cornea of the eye to be inspected.”
Regarding claim 32 “wherein the optical member for changing the field angle comprises any one of eyeglasses, a contact lens, and an adapter lens mounted on the optical tomographic imaging apparatus” has clarity issues.  As set forth above said optical member is not interpreted to be a required element/part of the apparatus.  It is unclear if this Markush group of optical members requires said optical member to be part of the claimed optical tomographic imaging apparatus or not (assumed).  For purposes of examination the examiner will assume that an optical member for changing the field angle from the Markush group is not required.
Regarding claim 36 “an optical member for changing a field angle to be inserted by a subject in order to change the field angle of an acquiring area of the tomographic image” has clarity issues.  It is unclear if said optical member (e.g. eyeglass lens or contact lens or an adaptor lens) is required or not.  Given the claim construction the examiner assumes said optical member is required.  It is further unclear what/who “a subject” is, since it is broadly possible an apparatus operator or a patient.  The plain meaning implies said subject is a patent and insertion/removal of eyeglasses or contacts implied to be a patient action, however, physical insertion of an adaptor lens implies an action by an operator.  However, the actions of insertion/removal of eyeglasses or contacts or adaptor lenses are actions that may be accomplished by either or an apparatus operator and/or a patient.  For purposes of examination the examiner will interpret said optical member to be required and any person (i.e. subject) could insert/remove said optical member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Insofar as they are understood claims 20-23, 25, 28-29, 31-40, 42-43 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Makihira et al. US Patent Application Publication 2013/0188144, of record, in view of Bor US Patent Application Publication 2010/0091243, of record.
Regarding claims 20 and 32 Makihira discloses an optical tomographic imaging apparatus (e.g. figure 4 OCT 400), comprising:  a light source (e.g. light source 401); an optical splitter (e.g. fiber coupler 404) configured to split a light emitted from the light source into a measuring light and a reference light (inter alia paragraph [0060]); a scanning unit (e.g. scanners 407 & 410) configured to scan an object to be inspected with the measuring light (inter alia paragraph [0062]); an optical system (e.g. lenses 412 & 414) configured to irradiate the object to be inspected (e.g. fundus Er) with the measuring light through the scanning unit (inter alia paragraph [0063-64]); a detector configured to receive an interference light between a return light of the measuring light from the object to be inspected and the reference light (e.g. line cameras 429 & 433); and at least one of (a) at least one circuit and (b) at least one processor (paragraph [0123] “the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU)”), the at least one of (a) at least one circuit and (b) at least one processor being configured to act as units comprising: (1) a calculation processing portion configured to process an output signal from the detector  (e.g. signal processing unit 452), to thereby acquire a tomographic image of the object to be inspected  (inter alia paragraph [0074]); (2) a determination portion  (e.g. control unit 453) configured to determine whether or not an optical member (e.g. shutter 434) is inserted between the scanning unit and the object to be inspected (inter alia paragraph [0073] particularly “control unit 453 inserts and removes the shutter 434 with respect to the optical path connecting the subject's eye and the light source”); and a switching unit (e.g. control unit 453) configured to switch if the optical member for changing the field angle is inserted, a value of at least one parameter of a scanning parameter of the scanner, an imaging parameter of imaging the tomographic image (inter alia paragraph [0073]), and an area parameter of an acquiring area of the tomographic image (inter alia paragraph [0119]).
Makihira does not disclose the optical member is for changing a field angle and is inserted in order to change the field angle of an acquiring area of the tomographic image, as required by claim 20; or wherein the optical member for changing the field angle comprises any one of eyeglasses, a contact lens, and an adapter lens mounted on the optical tomographic imaging apparatus, as recited in claim 32.  
Bor teaches that an  optical tomographic system (title) that further has a lens (e.g. figure 4 contact lens 240, it is noted that a lens would change the field angle as an inherent property of a lens) inserted in the measurement beam (e.g. 222) between the light source (e.g. 212) and the object to be examined (e.g. epithelium, i.e. “EPI”) for the purpose of increase the contrast of detection by the detector and improve signal detection and thus, improve discrimination of Bowman's layer as well as other corneal layers (paragraph [0041-42]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical tomographic imaging apparatus as disclosed by Makihira to have eyeglasses or a contact lens or an adapter lens for changing a field angle and is inserted in order to change the field angle of an acquiring area of the tomographic image as taught by Bor for the purpose of increase the contrast of detection by the detector and improve signal detection and thus, improve discrimination of the layers.
Regarding claim 21 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein the optical system comprises an optical path length difference changing unit (e.g. stage 421) configured to change an optical path length difference between an optical path length of the measuring light and an optical path length of the reference light (paragraph [0102]), and wherein the switching unit is further configured to switch the optical path length difference if the optical member is inserted (paragraph [0102] notes setting position of 421 based on elements in the path).
Regarding claim 22 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses it is further comprising a display control unit (e.g. 451) configured to display the tomographic image on a display unit (e.g. display unit 454 & paragraph [0075]), wherein the switching unit is further configured to switch a value of a display control parameter, which is used when the tomographic image is displayed by the display control unit, if the optical member (e.g. 434) is inserted or not inserted between the scanner and the object to be inspected (implicit given paragraph [0076] “display unit 454 displays various types of information under control of the control unit 451” and paragraph [0075 & 0102] discussing 434, an element controlled by 451 in relation to the display).
Regarding claim 23 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein the switching unit is further configured to switch a number of sampling of the interference light if the optical member is inserted (inter alia paragraph [0068] “434 is an example of the member that restricts the measuring beam scanned by the mirror from being incident on the measurement object and reflects or scans the measuring beam scanned by the mirror”).
Regarding claim 25 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein the switching unit is further configured to switch a threshold value, which is used to distinguish a boundary between a plurality of layers included in the tomographic image when the tomographic image is subjected to analysis processing, between both end portions and a central portion if the optical member is inserted (inherent for proper operation).
Regarding claim 28 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses further comprising a number-of-layers determination unit configured to determine a number of layers of a plurality of tomographic images to be superimposed on each other in each of a plurality of imaging positions so as to reduce a difference in luminance among the plurality of imaging positions in a depth direction of the tomographic image based on an optical characteristic of the optical member being present or absent between the scanner and the object to be inspected (inherent for proper operation).
Regarding claim 29 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein: the object to be inspected comprises an eye (e.g. Er & Ea) to be inspected; and the at least one of (a) at least one circuit and (b) at least one processor further act as a correction unit configured to correct a distortion of the tomographic image based on an optical characteristic of the optical member and/or an optical characteristic of a cornea of the eye to be inspected (inherent for proper operation).
Regarding claim 31 Makihira further discloses an optical tomographic imaging system configured to inspect an eye (title e.g. figure 4), the system comprising: the optical tomographic imaging apparatus according to claim 20, wherein the scanner (e.g. 407 & 410) is arranged at a position conjugate with an anterior ocular segment of the eye (e.g. Ea), and is further configured to scan a fundus of the eye (e.g. Er) with the measuring light (inter alia paragraphs [0062-63]).
Regarding claim 33 Makihira further discloses a non-transitory tangible medium having recorded thereon a program for causing a computer to be executed as the switching unit included in the optical tomographic imaging apparatus of claim 20 (paragraph [0123]).
Regarding claim 34 under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02.  Since claim 34 recites the normal use of the device in claim 20 claim 34 is rejected as inherent.
Regarding claim 35 Makihira further discloses a non-transitory tangible medium having recorded thereon a program for causing a computer to execute the control method for an optical tomographic imaging apparatus of claim 34 (paragraph [0123]).
Regarding claim 36 Makihira further discloses an optical tomographic imaging system (e.g. figure 4) comprising: (A) an optical tomographic imaging apparatus (e.g. OCT 400) comprising: (1) a light source (e.g. 401); (2) an optical splitter (e.g. 404) configured to split a light emitted from the light source into a measuring light and a reference light (paragraph [0060]); (3) a scanner configured to scan an eye to be inspected with the measuring light (e.g. 407 & 410); (4) an optical system configured to irradiate the eye to be inspected with the measuring light through the scanner (paragraph [0062]), the optical system comprising a lens (e.g. 412 & 414); (5) a detector configured to receive an interference light between a return light of the measuring light from the eye to be inspected and the reference light (e.g. 429 & 433); and (6) at least one of (a) at least one circuit and (b) at least one processor (paragraph [0123]), the at least one of (a) at least one circuit and (b) at least one processor being configured to act as a calculation processing portion configured to process an output signal from the detector (e.g. 452), to thereby acquire a tomographic image of the eye to be inspected (paragraph [0074]); and (B) an optical member (e.g. 434) to be inserted by a subject (paragraph [0102] “operator presses the calibration start button … apparatus starts the calibration … 453 closes the shutter 434”), wherein the at least one of (a) at least one circuit and (b) at least one processor is further configured to act as a determination portion (e.g. 453) configured to determine whether or not the optical member is inserted between the scanner and the eye to be inspected (paragraph [0073]), and a switching portion (e.g. 453) configured to switch a value of at least one parameter of a scanning parameter of the scanner, an imaging parameter of imaging the tomographic image (paragraph [0073], and an area parameter of acquiring area of the tomographic image (paragraph [0119]).
Makihira does not disclose the optical member is for changing a field angle and is inserted in order to change the field angle of an acquiring area of the tomographic image.  
Bor teaches that an  optical tomographic system (title) that further has a lens (e.g. figure 4 contact lens 240, it is noted that a lens would change the field angle as an inherent property of a lens) inserted in the measurement beam (e.g. 222) between the light source (e.g. 212) and the object to be examined (e.g. epithelium, i.e. “EPI”) for the purpose of increase the contrast of detection by the detector and improve signal detection and thus, improve discrimination of Bowman's layer as well as other corneal layers (paragraph [0041-42]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical tomographic imaging apparatus as disclosed by Makihira to have an optical member for changing a field angle and is inserted in order to change the field angle of an acquiring area of the tomographic image as taught by Bor for the purpose of increase the contrast of detection by the detector and improve signal detection and thus, improve discrimination of the layers.
Regarding claim 37 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein: the scanning parameter includes a scanning speed of the scanner (inter alia paragraph [0121]); and the switching unit is further configured to switch the scanning speed when the optical member is inserted (paragraph [0121]).
Regarding claim 38 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 37 including the optical member for changing the field angle is inserted, as set forth above.  Makihira and Bor do not disclose or teach the switching unit is further configured to decrease the scanning speed, when a field angle is changed to be increased.  However there are only two possibilities, for a speed change, i.e. increase or decrease speed.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.  See KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007) and MPEP 2143. One would be motivated to increase or decrease the speed in order to generate a good quality image while accounting for given conditions, in this case an increased field angle.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention speed of the optical tomographic imaging apparatus as disclosed by Makihira as modified Bor to be decrease the scanning speed, when a field angle is changed since there are only two possible changes and a person of ordinary skill in the art to try the known options within his or her technical grasp and one would be motivated to decrease the speed purpose of generating good quality image while accounting for given conditions, i.e. an increased field angle.
Regarding claim 39 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein: the scanning parameter includes a scanning interval of the scanner (inter alia paragraph [0121]), and the switching unit is further configured to switch the scanning interval when the optical member is inserted (paragraph [0121]).
Regarding claim 40 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 39, as set forth above.  Makihira and Bor do not disclose or teach the switching unit is further configured to decrease the scanning interval, when a field angle is changed to be increased.  However, there are only two possibilities, for an interval change, i.e. to increase or decrease the interval.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.  See KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007) and MPEP 2143. One would be motivated to increase or decrease the interval in order to generate a good quality image while accounting for given conditions, in this case an increased field angle.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention speed of the optical tomographic imaging apparatus as disclosed by Makihira as modified Bor to decrease the scanning interval, when a field angle is changed since there are only two possible changes and a person of ordinary skill in the art to try the known options within his or her technical grasp and one would be motivated to decrease the speed purpose of generating good quality image while accounting for given conditions, i.e. an increased field angle.
Regarding claim 42 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein any of the following conditions are satisfied: (1) the apparatus is configured to determine the insertion of the optical member in accordance with presence or absence of ghost in an image; (2) the apparatus is configured to determine the insertion of the optical member in accordance with a signal intensity distribution; (3) the apparatus is configured to determine the insertion of the optical member in accordance with calculation of a macula papilla distance; (4) the apparatus is configured to determine the insertion of the optical member in accordance with an image obtained by the apparatus; (5) the apparatus is configured to determine the insertion of the optical member in accordance with whether reflected light has been received by the apparatus (paragraph [0102]); and (6) the apparatus is configured to determine the insertion of the optical member in accordance with a comparison between two images.
Regarding claim 43 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein any of the following conditions are satisfied: (1) the apparatus is configured to determine the insertion of the optical member in accordance with presence or absence of ghost in an image; (2) the apparatus is configured to determine the insertion of the optical member in accordance with a signal intensity distribution; (3) the apparatus is configured to determine the insertion of the optical member in accordance with calculation of a macula papilla distance; (4) the apparatus is configured to determine the insertion of the optical member in accordance with an optical detection; (5) the apparatus is configured to determine the insertion of the optical member in accordance with an image obtained by the apparatus; (6) the apparatus is configured to determine the insertion of the optical member in accordance with whether reflected light has been received by the apparatus (paragraph [0102]); (7) the apparatus is configured to determine the insertion of the optical member in accordance with a comparison between two images; (8) the apparatus is configured to determine the insertion of the optical member in accordance with input, into a graphical user interface, by a user (paragraph [0102]).
Regarding claim 46 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 22 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein the display control parameter includes a scale of the tomographic image displayed on the display unit, and wherein the switching unit is configured to switch the scale when the optical member is inserted (implicit for proper operation since the apparatus measures a measurement object, see inter alia abstract & paragraphs [0100-02]).
Regarding claim 47 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein the signal processing parameter includes a dispersion compensation parameter, and wherein the switching unit is configured to switch a value of the dispersion compensation parameter when the optical member is inserted (paragraph [0065-66] discusses use of a dispersion compensation element 420 mounted on a moving stage 421 that is controlled by 453).
Regarding claim 48 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 47 including the optical member for changing the field angle is inserted, as set forth above.  Makihira further discloses wherein the calculation processing portion is configured to process the output signal from the detector so as to decrease a difference between a dispersion of a measurement optical path of the measuring light and a dispersion of a reference optical path of the reference light by using the switched value of the dispersion compensation parameter (implicit for good quality images).

Insofar as it is understood claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Makihira et al. US Patent Application Publication 2013/0188144, of record, in view of Bor US Patent Application Publication 2010/0091243, of record, and in further view of Wieser et al. “Multi-Megahertz OCT: High quality 3D imaging at 20 million A-scans and 4.5 GVoxels per second” Optical Express, Vol. 18, pp 14685-14704, 2010.
Regarding claim 24 Makihira as modified by Bor discloses the optical tomographic imaging apparatus according to claim 20 including the optical member for changing the field angle is inserted and the switching unit controls the apparatus operation parameters in response to the setup, particularly when the optical member being in the optical path, as set forth above.  Makihira and Bor do not disclose or teach switching a gain of an output signal from the detector.
Wieser teaches an OCT apparatus (abstract) and further teaches the gain needs to be adjusted (page 14692 last sentence) for the purpose of having sufficient gain for sensitivity, roll-off performance, dynamic range, axial resolution, and imaging speed (section 1.1 Key parameters for OCT image quality) and particularly not wasting the dynamic range of the apparatus (page 14692 last sentence).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical tomographic imaging apparatus as disclosed by Makihira as modified by Bor to switch a gain of an output signal from the detector as taught by Wieser for the purpose of having sufficient gain for sensitivity, roll-off performance, dynamic range, axial resolution, and imaging speed and particularly not wasting the dynamic range of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                     November 15, 2022